CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated February 26, 2015, with respect to the financial statements and financial highlights of the Baird Funds, Inc. (including the Baird Ultra Short Bond Fund, Baird Short-Term Bond Fund, Baird Intermediate Bond Fund, Baird Intermediate Municipal Bond Fund, Baird Aggregate Bond Fund, Baird Core Plus Bond Fund, Baird LargeCap Fund, Baird MidCap Fund and Baird SmallCap Value Fund) appearing in the December 31, 2014 Annual Report to Shareholders on Form N-CSR, which is incorporated by reference in this Post-Effective Amendment No. 55 to Registration Statement No. 333-40128 on Form N-1A (the “Registration Statement”). We consent to the incorporation by reference in the Registration Statement of the aforementioned reports and to the use of our name as it appears under the caption “Financial Highlights” in the Prospectuses and under the caption “Independent Registered Public Accounting Firm and Financial Statements” in the Statements of Additional Information, which are part of such Registration Statement. /s/ GRANT THORNTON LLP Chicago, Illinois April 30, 2015
